EXHIBIT 10.3

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated the 30 day of
September 2011, by and between Flatirons Development, LLC, a Delaware limited
liability company (“Seller”), and Panhandle Oil and Gas Inc., an Oklahoma
corporation (“Buyer”). Seller and Buyer are collectively referred to herein as
“parties” and each is referred to as a “party”.

RECITALS:

A. Seller desires to sell, assign and convey to Buyer and Buyer desires to
purchase and accept certain oil and gas properties, as hereinafter described,
located in Cleburne, Conway and Van Buren Counties, Arkansas; and

B. The parties have reached agreement regarding such sale and purchase.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

ARTICLE 1. DEFINITIONS

Definitions: In this Agreement, capitalized terms have the meanings provided in
this Article, unless provided otherwise in other Articles. (All defined terms
include both the singular and the plural. All references to Articles refer to
Articles in this Agreement, and all Exhibits refer to Exhibits attached to and
made a part of this Agreement.)

“Affiliate” means and includes any entity that, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with the entity specified.

“Alleged Environmental Condition” means environmental condition(s) asserted by
Buyer in accordance with Section 5.2 that, as of the Closing Date (as
hereinafter defined), are not in compliance with the then existing Environmental
Laws (as hereinafter defined).

“Alleged Title Defect” means a Title Defect (as hereinafter defined) which is
asserted by Buyer in accordance with Section 5.2.

“Allocated Value” shall have the meaning given that term in Section 3.3

“Assignment and Bill of Sale” means a document in the form of Exhibit E.

“Business Day” means a Day (as hereinafter defined) excluding Saturdays, Sundays
and U.S. legal holidays.

“Casualty Loss” means any loss, damage or reduction in value resulting from
mechanical failure or defects, catastrophic occurrences, acts of God and any
other losses which are not the result of (i) normal wear and tear, (ii) natural
reservoir changes or (iii) changes in commodity pricing, operating expenses or
the financial condition of a party.

 

(77)



--------------------------------------------------------------------------------

“Claim” or “Claims” means any and all claims, demands, suits, causes of action,
losses, damages, liabilities, fines, penalties and costs (including attorneys’
fees and costs of litigation) which are brought by or owed either to a Third
Party (as hereinafter defined) or a party hereto.

“Close” or “Closing” means the consummation of the transfer of title to the
Properties (as hereinafter defined) to Buyer, including execution and delivery
of all documents provided herein.

“Closing Date” means on or before October 25, 2011, or such other earlier or
later date as may be mutually agreed upon by the parties, or such later date as
may be necessary for resolution of issues pursuant to the terms hereof.

“Contracts” means all agreements to which Seller is a party relating to the
Leases or the Wells including, without limitation, farmout agreements, purchase
and sale agreements, letter agreements, participation agreements, joint
operating agreements, oil or gas product purchase and sale contracts, gas
processing or transportation agreements and leases, including without limitation
those described on Exhibit C.

“Day” means a calendar Day consisting of twenty-four (24) hours from midnight to
midnight.

“Defensible Title” means with respect to a Property, such title, that
(i) entitles Seller, throughout the duration of the estate, to receive not less
than the Net Revenue Interest for such Property set forth in Exhibit B, and
(ii) obligates Seller, through the duration of the estate, to pay costs and
expenses relating to such Property in an amount not greater than the Working
Interest for such Property set forth in Exhibit B without a corresponding
increase in the Net Revenue Interest, and (iii) is free and clear of
encumbrances other than the Permitted Encumbrances and other than those
encumbrances to be satisfied from Seller’s proceeds at Closing,.

“Effective Time” means September 1, 2011, at 7:00 a.m., local time where the
Properties are located.

“Environmental Claims” means all Claims for pollution or environmental damages
of any kind, including without limitation, those relating to: (a) remediation
and/or clean-up thereof, (b) damage to and/or loss of any property or resource,
and/or (c) injury or death of any person(s) whomsoever; including without
limitation, Claims relating to breach and/or violation of Environmental Laws,
common law causes of action such as negligence, gross negligence, strict
liability, nuisance or trespass, or fault imposed by statute, rule, regulation
or otherwise, Claims relating to asbestos, NORM, or other potentially hazardous
substances, all costs associated with remediation and clean up, and fines and
penalties associated with any of the foregoing.

“Environmental Laws” means all laws, statutes, ordinances, permits, orders,
judgments, rules or regulations which are promulgated, issued or enacted by a
governmental entity or tribal authority having appropriate jurisdiction that
relate to (a) the prevention of pollution or

 

(78)



--------------------------------------------------------------------------------

environmental damage, (b) the remediation of pollution or environmental damage,
or (c) the protection of the environment generally; including without
limitation, the Clean Air Act, as amended, the Clean Water Act, as amended, the
Comprehensive Environmental Response. Compensation and Liability Act of 1980, as
amended, the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Safe Drinking Water Act,
as amended, the Toxic Substance and Control Act, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Hazardous and the
Solid Waste Amendments Act of 1984, as amended, and the Oil Pollution Act of
1990, as amended.

“Governmental Authority” shall mean any federal, state, local or foreign
government or any court of competent jurisdiction, regulatory or administrative
agency, commission or other governmental authority that exercises any
jurisdiction over any of the Properties.

“Lands” means the lands covered by the Leases and all surface rights incident or
appurtenant to the Leases or the Wells, and all of Seller’s right, title and
interest in and to all surface fee interests, easements, rights-of-way, permits,
licenses, leaseholds, fee interests, servitudes, rights of access and use,
surface use agreements or other similar interests affecting the Leases or the
Wells, or appurtenant thereto or used in connection therewith.

“Laws” means laws, statutes, ordinances, permits, decrees, orders, judgments,
rules or regulations (including without limitation Environmental Laws) which are
promulgated, issued or enacted by a governmental entity or tribal authority
having appropriate jurisdiction and which are effective as of the date of this
Agreement.

“Leases” means oil and gas leases, and the leasehold interests derived
therefrom, described on Exhibit A.

“Material Contracts” means the following Contracts:

 

  (a) any natural gas sales or purchase agreement that cannot be terminated on
thirty (30) Days or less notice without penalty;

 

  (b) joint operating agreements and participation agreements pertaining to the
Wells;

 

  (c) any other Contract, that involves annual receipts or payments by Seller of
more than $50,000 during the term of such agreement;

 

  (d) any Contract that restricts Seller (or one of its Affiliates) from freely
engaging in any business or competing anywhere; or

 

  (e) any Contract that imposes a lien, mortgage or other encumbrance on any
Property, other than liens imposed under joint operating agreements.

“NORM” means naturally occurring radioactive materials.

 

(79)



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

 

  (a) All rights to consent by, required notices to. filings with, or other
actions by governmental entities or tribal authorities in connection with the
sale or conveyance of the Properties, if the same are ministerial in nature and
customarily obtained subsequent to the transfer of title;

 

  (b) Rights reserved to or vested in any governmental entity or tribal
authority having appropriate jurisdiction to control or regulate the Properties
in any manner whatsoever, and all Laws of any such governmental entity or tribal
authority;

 

  (c) Easements, rights-of-way, servitudes, surface leases, sub-surface leases,
grazing rights, logging rights, canals, ditches, reservoirs, pipelines, utility
lines, telephone lines, power lines, railways, streets, roads, alleys, highways
and structures on. over and through the Properties, to the extent that the
foregoing leases, rights, interests or structures do not, individually or in the
aggregate, materially interfere with the operation of the Properties;

 

  (d) The terms and conditions of the Contracts;

 

  (e) Liens for taxes or assessments not yet due or not yet delinquent;

 

  (f) Liens relating to obligations incurred in the ordinary course of business
and not yet due or not yet delinquent:

 

  (g) [Intentionally omitted.]

 

  (h) [Intentionally omitted.]

 

  (i) The failure to have obtained separate rights-of-way or easements for
pipelines that were installed under the rights granted in a Lease;

 

  (j) The terms and conditions of the Leases;

 

  (k) Lessors’ royalties and overriding royalties burdening the Wells , but only
to the extent the same do not operate to reduce the interest of Seller to less
than the Net Revenue Interest set forth in Exhibit B hereto;

 

  (1) Conventional rights of reassignment prior to release or surrender
requiring notice to the holders of the rights;

 

  (m) Mortgages, deeds of trust, security agreements and financing statements
burdening the lessor’s interest covered by any of the Leases;

 

(80)



--------------------------------------------------------------------------------

  (n) The lack of any formal probate in the chain of title to a lessor’s
interest covered by any of the Leases, providing there is other evidence of the
chain of title normally relied upon in the industry;

 

  (o) The lack of a recorded release of any prior expired oil and gas lease
covering any portion of the Lands;

 

  (p) [Intentionally omitted]

 

  (q) Any defects other than those set forth in (a) through (p) above which do
not materially detract from the ability to own and operate the Properties in the
manner owned and operated by Seller.

“Properties” means, and only means, all of Seller’s right, title and interest in
the properties (real, personal or mixed) and rights (contractual or otherwise)
as shown on the following exhibits which are attached hereto unless reserved or
excluded herein:

 

  Exhibit A – Lands and Leases     Exhibit B – Wells     Exhibit C – Contracts  

“Properties” also includes Seller’s right, title and interest, if any, in all
personal property, equipment, equipment, fixtures and improvements, as of the
date hereof or as of the Effective Date, located on, used or held, on the
Leases, for use on the Leases or the Wells for the production, gathering,
treatment, processing, sale or disposal of hydrocarbons or water produced
therefrom or attributable thereto.

“Property” means a single property or group of properties valued together to
determine an allocated value pursuant to Section 3.3.

“Records” means all documents, including, but not limited to, books, records,
maps, files, papers, data and other property, whether in hard copy or electronic
form, relating to the Properties or otherwise to the transaction contemplated by
this Agreement.

“Third Party” means any person or entity, governmental or otherwise, other than
Seller and Buyer, and their respective Affiliates.

“Title Defect” means any lien, encumbrance, encroachment or defect associated
with Seller’s title to the Properties (excluding Permitted Encumbrances) that
would cause Seller not to have Defensible Title and which would require more
than $5,000 to cure or remedy.

“Wells” means all wells, including, without limitation, oil and gas wells,
injection wells, pressure maintenance or salt water disposal wells, whether
producing or non-producing, that are located on the Land and in which Seller has
an interest, the oil and gas wells described on Exhibit B and related equipment.

 

(81)



--------------------------------------------------------------------------------

ARTICLE 2. TRANSFER OF THE PROPERTIES

2.1 Sale and Purchase. On the Closing Date, effective as of the Effective Time
and upon the terms and conditions herein set forth, Seller agrees to sell and
assign the Properties to Buyer and Buyer agrees to buy and accept the
Properties.

ARTICLE 3. PURCHASE PRICE

3.1 Purchase Price. The total purchase price, subject to adjustments as set
forth herein, paid to Seller by Buyer for the Properties shall be Seventeen
Million Five Hundred Thousand and No/100 ($17,500,000.00) (“Purchase Price”),
payable at Closing in immediately available funds.

3.2 Deposit.

 

  (a) Concurrently with the execution and delivery of this Agreement, Buyer has
deposited with a mutually acceptable escrow agent, subject to the escrow
agreement in the form attached hereto as Exhibit J (“Escrow Agent”) by wire
transfer in same day funds a sum equal to five percent (5%) of the Purchase
Price (the “Deposit”). Escrow Agent shall cause the Deposit to be deposited in
such fashion as to be fully insured by the Federal Deposit Insurance
Corporation. The Deposit and any interest earned thereon shall be applied to the
Purchase Price at Closing.

 

  (b) The rights and obligations of the parties with respect to the Deposit are
set forth in Article 14.

3.3 Allocated Values. Seller and Buyer agree that the unadjusted Purchase Price
is allocated among the Properties in the amounts set forth in Exhibit D. The
“Allocated Value” for any individual Property or group of Properties valued
together equals the portion of the unadjusted Purchase Price allocated to such
Property on Exhibit D and such Allocated Value shall be used in calculating
adjustments to the Purchase Price as provided herein. Seller and Buyer agree
(a) that the Allocated Values, as adjusted, shall be used by Seller and Buyer as
the amount for reporting Property values and other items for the purposes of all
federal, state and local tax returns, including Internal Revenue Service Form
8594, and (b) that neither they nor their Affiliates will take positions
inconsistent with such Allocated Values in other documents or notices relating
to the transactions contemplated by this Agreement.

ARTICLE 4. REVIEWS AND INSPECTIONS

4.1 Review of Records. Seller shall make available to Buyer, at reasonable hours
and during Business Days, all Records in Seller’s possession or under its
control relating to the Properties. Buyer shall be entitled to review said
Records. Seller shall provide copies of any and all such Records that Buyer
reasonably requests.

 

(82)



--------------------------------------------------------------------------------

4.2 Inspection. Seller shall request the applicable operator of the Properties
to provide Buyer access to the Properties, for the purpose of inspecting the
condition of the same. Buyer shall have the right to conduct tests related to
the condition of the Properties so long as the tests do not unreasonably
interfere with the operation of the Properties. Seller has provided Buyer with
copies of all studies, reports or other Records related to the condition of the
Properties that are in Seller’s possession or under Seller’s control. Buyer
shall provide Seller with copies of all reports acquired by or prepared by or
for Buyer with respect to the condition of the Properties. Buyer’s access to the
Properties shall be at Buyer’s sole risk, cost and expense, and Buyer shall
release Seller and the operator of the Properties from and shall fully protect,
indemnify and defend Seller and the operator of the Properties, and each of
their respective officers, agents, employees and Affiliates and hold them
harmless from and against any and all Claims relating to, arising out of, or
connected, directly or indirectly, with Buyer’s exercise of its rights under
this Section 4.2, including without limitation, Claims relating to (a) injury or
death of any person or persons whomsoever, (b) damage to or loss of any property
or resource, (c) pollution, environmental damage or violation of Environmental
Laws, (d) common law causes of action such as negligence, gross negligence,
strict liability, nuisance or trespass, or (e) fault imposed by statute, rule,
regulation or otherwise. The indemnity obligation and release provided herein
shall apply regardless of cause or of any negligent acts or omissions of Seller
and/or its respective officers, agents, employees and Affiliates. Buyer
additionally agrees to comply with the rules, procedures and instructions issued
by Seller or Third Party operator of the Properties while upon the Properties.

4.3 Records and Employees. Seller shall permit Buyer and its representatives
after the date of this Agreement and before the Closing Date to have reasonable
access during normal business hours, upon reasonable advance notice, Records,
and employees of Seller who are knowledgeable with respect to the same. Any
review by Buyer and its representatives pursuant to such access shall be for the
reasonable and legitimate due diligence requirements of Buyer and shall be
conducted in such a manner as not to interfere unreasonably with the business or
operations of Seller. All activities of Buyer under this Section will be
conducted in accordance with all applicable laws.

ARTICLE 5. PROCEDURE FOR DEFECTS

5.1 Scope. As used in this Article 5, “Defects” includes Alleged Title Defects
and Alleged Environmental Conditions.

5.2 Assertion of Defects and Remedies. From time to time, as soon as reasonably
practical after Buyer’s discovery thereof, but in no event later than 4:00 p.m.,
Mountain Daylight Time on October 14, 2011 (hereinafter “Defect Notification
Date”), Buyer shall notify Seller in writing of all Defects, each such notice
being a “Defect Notice”. Each of Buyer’s Defect Notices shall include a complete
description of each individual Alleged Title Defect or Alleged Environmental
Condition which Buyer claims as a Defect (including any and all supporting
documentation) and the costs which Buyer in good faith attributes to curing or
remediating the same (which costs in the case of Title Defects shall be based on
the proportionate reduction to the Allocated Value (based on changes in Working
Interest or Net Revenue Interest), but in any event shall not exceed the
Allocated Values of the Properties as to which Title Defects are

 

(83)



--------------------------------------------------------------------------------

asserted). Seller shall provide a written response (“Seller’s Response”) to
Buyer within three (3) Business Days after the Defect Notification Date stating,
with respect to each Defect asserted in Buyer’s Defect Notices, whether or not
Seller agrees (a) that the Defect constitutes either an Alleged Title Defect or
an Alleged Environmental Condition, (b) that Buyer’s estimate of the costs to
cure or remediate is accurate. Should Seller fail to provide Seller’s Response
as to any Defect, within the time set forth above, Seller shall be deemed to
have accepted Buyer’s assertion of that Defect, and the costs thereof. Seller
may undertake to cure some, all or none of the Defect(s) contained in Buyer’s
Defect Notices at Seller’s sole cost and expense. With regard to the Defects(s)
contained in Buyer’s Defect Notices that Seller does not undertake to cure or
that Seller disagreed with in Seller’s Response, Buyer and Seller shall meet
within two (2) Business Days following the receipt of Seller’s Response in an
attempt to mutually agree on an acceptable resolution of the Defect(s). In the
event the parties have not agreed on the resolution of the Defects by Closing,
then the following procedures shall apply based upon the aggregate costs of the
Defect(s) asserted by Buyer in its Defect Notices:

 

  (a) If the total costs asserted by Buyer to cure and remediate Defects equal
or exceed 15% of the unadjusted Purchase Price (without reference to the 2%
deductible set forth in Section 8.11) then Seller and Buyer each shall have the
right to:

 

  (i) Terminate this Agreement; or,

 

  (ii) Proceed to Closing and in doing so, a portion of the Purchase Price equal
to the difference between (x) the total costs asserted by Buyer and (y) the
total costs asserted by Buyer as to which agreement or resolution has been
reached shall be placed in escrow, with the Escrow Agent, pending resolution of
the Defects in arbitration or by agreement. The total costs asserted by Buyer as
to which agreement or resolution has been reached and the amounts paid into
escrow shall, subject to Section 8.11, be deducted from the Purchase Price paid
to Seller at Closing.

 

  (b) If such costs asserted by Buyer are less than 15% of the unadjusted
Purchase Price, the parties shall proceed to Closing at the full Purchase Price,
less any portions of the Dcfect(s) to which the parties have agreed upon the
resolution, and either party shall have the option to cause the resolution of
the remaining Defect(s) to be arbitrated, and Seller shall pay Buyer the cost to
remediate or correct such Alleged Defects as determined by arbitration.

Arbitration of the foregoing issues shall be in accordance with Section 16.16.

Notwithstanding the procedures and remedies for asserting Alleged Environmental
Conditions set forth in this Section 5.2, the environmental and safety
representations and warranties set forth in Section 10.16 and Seller’s
environmental indemnity in Section 8.3 shall remain in full force and effect in
accordance with their terms.

 

(84)



--------------------------------------------------------------------------------

5.3 Notwithstanding anything herein to the contrary, Buyer shall not be entitled
to raise a Defect unless the cost of the individual defect exceeds $5,000 and
Seller’s obligation to compensate Buyer for Defects under this Agreement is
subject to Section 8.11.

5.4 [Intentionally omitted]

5.5 Title Defect Waiver. Except for claims, damages, liabilities, costs or
expenses Buyer asserts under Seller’s special warranty of title contained in
Section 9.1, all Title Defects not raised or referred to arbitration by Buyer
within the time periods provided in Section 5.2 above shall be deemed waived by
Buyer for all purposes, and Buyer shall have no right to seek an adjustment to
the Purchase Price, make a Claim against Seller, monetary, legal or otherwise,
or seek indemnification from Seller associated with Title Defects.

ARTICLE 6. ACCOUNTING

6.1 Revenues. Expenses and Capital Expenditures. All revenues attributable to
the operation of the Properties prior to the Effective Time shall be owned by
and for the account of Seller. Seller shall be entitled to all operating
revenues and related accounts receivable attributable to the Properties and
shall be responsible for all capital expenditures, operating expenses and
related accounts payable attributable to the Properties, in each ease to the
extent they relate to the time prior to the Effective Time. Buyer shall be
entitled to all operating revenues and related accounts receivable attributable
to the Properties and responsible for the payment of all capital expenditures,
operating expenses and related accounts payable attributable to the Properties,
in each case to the extent they relate to time on and after the Effective Time.
The actual amounts or values associated with the above shall be accounted for in
the Final Accounting Settlement.

6.2 Taxes. All taxes and assessments, including without limitation, excise
taxes, ad valorem taxes and any other federal, state, local or tribal taxes or
assessments attributable to the ownership or operation of the Properties prior
to the Effective Time shall remain Seller’s responsibility, and all deductions,
credits and refunds pertaining to the aforementioned taxes and assessments.” no
matter when received, shall belong to Seller. All taxes and assessments,
including without limitation, excise taxes, ad valorem taxes and any other
federal, state, local or tribal taxes and assessments attributable to the
ownership or operation of the Properties on and alter the Effective Time
(excluding income taxes) shall be Buyer’s responsibility, and all deductions,
credits and refunds pertaining to the aforementioned taxes and assessments, no
matter when received, shall belong to Buyer. The Purchase Price will be adjusted
at Closing as required to prorate taxes for the current year. If actual tax
rates for the year 2011 are not known, the last rates in effect shall be used as
an estimate, such to be corrected upon receipt of the assessment. The actual
amounts or values associated with the above, if any, shall be accounted for in
the Final Accounting Settlement (or in the accounting settlement set forth in
Section 6.6). Notwithstanding the foregoing, Buyer shall be solely responsible
for all transfer, sales, use or similar taxes resulting from or associated with
the transaction contemplated under this Agreement.

 

(85)



--------------------------------------------------------------------------------

6.3 Obligations and Credits. All prepaid insurance premiums, utility charges,
taxes, rentals and any other prepaids applicable to periods of time after the
Effective Time and benefiting Buyer, if any, and attributable to the Properties
shall be reimbursed to Seller by Buyer; and accrued payables applicable to
periods of time prior to the Effective Time, if any, and attributable to the
Properties shall be the responsibility of Seller. The actual amounts or values
associated with the above shall be accounted for in the Final Accounting
Settlement.

6.4 Miscellaneous Accounting. In addition to the items set forth in Sections 6.1
through 6.3, any other amounts due between Buyer and Seller related to the
ownership or operation of the Properties shall be accounted for in the Final
Accounting Settlement.

6.5 Final Accounting Settlement. As soon as reasonably practicable, but in no
event later than ninety (90) Days after Closing, Seller shall deliver to Buyer a
post-closing statement setting forth a detailed final calculation of all
post-closing adjustments (“Final Accounting Settlement”). The Final Accounting
Settlement shall not include any matters related to Alleged Environmental
Conditions or Alleged Title Defects. As soon as reasonably practicable, but in
no event later than thirty (30) Days after Buyer receives the post-closing
statement, Buyer shall deliver to Seller a written report containing any changes
Buyer proposes to be made to such statement. If Buyer fails to deliver a report
to Seller containing changes Buyer proposes to be made to the post-closing
statement, the post-closing statement delivered by Seller shall be deemed to be
true and correct and binding on and non-appealable by the parties. As soon as
reasonably practicable, but in no event later than fifteen (15) Days after
Seller receives Buyer’s proposed changes to the post-closing statement, the
parties shall meet and undertake to agree on the final post-closing adjustments.
If the parties fail to agree on the final post-closing adjustments within such
fifteen (15) Day period, the disputed items shall be resolved by submitting the
same to a firm of independent nationally recognized accountants mutually
acceptable to the parties (the “Accounting Referee”). The Accounting Referee
shall resolve the dispute(s) regarding the Final Accounting Settlement within
thirty (30) Days after having the relevant materials submitted for review. The
decision of the Accounting Referee shall be binding and non-appealable by the
parties. The fees and expenses associated with the Accounting Referee shall be
borne equally by Buyer and Seller. The date upon which all amounts associated
with the Final Accounting Settlement are agreed to by the parties, whether by
decision of the Accounting Referee or otherwise, shall be herein called the
“Final Settlement Date.” Any amounts owed by either party to the other as a
result of such final post-closing adjustments shall be paid within five
(5) Business Days after the Final Settlement Date.

6.6 Post-Final Accounting Settlement. Any revenues received or operating costs,
other expenses and taxes paid by Buyer after the Final Accounting Settlement
which are attributable to the ownership or operation of the Properties prior to
the Effective Time shall be billed or reimbursed to Seller, as appropriate. Any
revenues received or costs, other expenses and taxes paid by Seller after the
Final Accounting Settlement which are attributable to the ownership or operation
of the Properties after the Effective Time shall be billed or reimbursed to
Buyer, as appropriate.

 

(86)



--------------------------------------------------------------------------------

ARTICLE 7. CASUALTY AND CONDEMNATION

7.1 Casualty and Condemnation. If a substantial part of the Properties shall
(a) be destroyed prior to Closing by a Casualty Loss, or (b) be taken in
condemnation or if proceedings for such purposes shall be pending; then either
Buyer or Seller may terminate this Agreement prior to the Closing. For the
purpose of this Section 7.1, the term “substantial” shall be defined as Casualty
Losses or Properties taken in condemnation that, individually, or in the
aggregate: (i) will materially interfere with the ownership or operation of the
Properties; or (ii) is reasonably expected to result in a loss of revenue; or
(iii) results in Claims, losses, damages or expenses of more than 15% of the
unadjusted Purchase Price. If either party terminates this Agreement in
accordance with this Article, or in accordance with Section 14.1.3, neither
party shall have any further obligations, except as provided in this Agreement.
If neither party terminates this Agreement, this Agreement shall remain in full
force and effect, and Seller and Buyer shall attempt to agree on a reduction in
the Purchase Price to compensate for the Casualty Loss or taking. If the
Purchase Price is adjusted, Seller shall retain any and all sums paid to Seller,
unpaid awards, insurance proceeds and other payments associated with or
attributable to such Casualty Loss or taking; and if the Purchase Price is not
adjusted, Seller shall pay Buyer all such sums, awards, proceeds and other
payments received by Seller and that are attributable to such Casualty Loss or
taking.

ARTICLE 8. INDEMNITIES

8.1 Opportunity for Review. Each party represents that it has had an adequate
opportunity to review the following indemnity and release provisions, including
the opportunity to submit the same to legal counsel for review and comment.
Based upon the foregoing representation, the parties agree to the provisions set
forth below. For purposes of this Article 8, “Losses” means loss, damage, claim,
liability, debt or expense (including interest, reasonable legal fees and
expenses in enforcing the indemnification obligations of the parties).

8.2 Seller’s Non-Environmental Indemnity Obligation For Third Party Claims.
Claims, as used in Sections 8.2, S.4, 8.6 and 8.7 shall refer only to a Claim by
a third party. Seller shall, subject to the limitations set forth below, release
Buyer from and shall fully protect, indemnify and defend Buyer, its directors,
officers, agents, employees, legal counsel and financial advisors and Affiliates
(collectively, the “Buyer Indemnified Parties”) and hold them harmless from and
against any and all Losses suffered or incurred by the Buyer Indemnified Parties
that arise out of, result from, or are payable as a result of Claims relating to
the following, but excluding Environmental Claims (“Seller Indemnified Losses”):
(a) the breach of any representation or warranty made by Seller in this
Agreement, (b) the failure of Seller to perform any covenant or obligation
required to be performed by it under this Agreement, (c) Claims against the
Buyer Indemnified Parties to the extent such Claims arise out of or are
attributable to the ownership, use, condition or operation of the Properties
prior to the Closing Date. Notwithstanding anything contained herein to the
contrary, Seller shall have no obligation under this Agreement or otherwise to
protect, indemnify, defend and hold harmless Buyer Indemnified Parties from and
against Claims for which Buyer has not provided Seller with written notice
within one year after

 

(87)



--------------------------------------------------------------------------------

the Closing Date. The indemnity obligation and release provided herein shall
apply regardless of cause or of any negligent acts or omissions of Buyer
Indemnified Parties except acts of gross negligence, bad faith or intentional
misconduct.

8.3 Seller’s Environmental Indemnity. Seller shall, subject to the limitations
set forth below, release Buyer from and shall fully protect, indemnify and
defend Buyer Indemnified Parties and hold them harmless from and against any and
all Losses suffered or incurred by the Buyer Indemnified Parties that arise out
of, result from, or are payable as a result of Environmental Claims relating to
the Properties prior to the Closing Date and which are attributable to periods
during Seller’s ownership thereof. Notwithstanding anything contained herein to
the contrary, Seller shall have no obligation under this Agreement or otherwise
to protect, indemnify, defend and hold harmless Buyer Indemnified Parties from
and against Environmental Claims for which Buyer has not provided Seller with
written notice within six (6) months after the Closing Date. The indemnity
obligation and release provided herein shall apply regardless of cause or of any
negligent acts or omissions of Buyer Indemnified Parties except acts of gross
negligence, bad faith or intentional misconduct.

8.4 Buyer’s Indemnity Obligation For Third Party Claims. Buyer shall, subject to
the limitations set forth below, release Seller from and shall fully protect,
indemnify and defend Seller, its directors, officers, agents, employees, legal
counsel and financial advisors and Affiliates (collectively, the “Seller
Indemnified Parties”) and hold them harmless from and against any and all Losses
suffered or incurred by the Seller Indemnified Parties that arise out of, result
from, or are payable as a result of Claims relating to the following (“Buyer
Indemnified Losses”): (a) the breach of any representation or warranty made by
Buyer in this Agreement, (b) the failure of Buyer to perform any covenant or
obligation required to be performed by it under this Agreement, (c) Claims
against the Seller Indemnified Parties to the extent such Claims arise out of or
are attributable to the ownership, use, condition or operation of the Properties
following the Closing Date. Notwithstanding anything contained herein to the
contrary, Buyer shall have no obligation under this Agreement or otherwise to
protect, indemnify, defend and hold harmless Seller Indemnified Parties from and
against Claims relating to clauses (a) and (b) above for which Seller has not
provided Buyer with written notice within one (1) year after the Closing Date
The indemnity obligation and release provided herein shall apply regardless of
cause or of any negligent acts or omissions of Seller Indemnified Parties except
acts of gross negligence, bad faith or intentional misconduct.

8.5 Hazardous Substances. The parties acknowledge that the Properties may
contain asbestos NORM or other potentially hazardous substances, and that
special procedures may be required for the assessment, remediation, removal,
transportation or disposal of said asbestos, NORM or other potentially hazardous
substances.

8.6 Notice and Cooperation Regarding Third Party Claims. If a Claim by a Third
Party is asserted against a party for which the party would be liable under the
provisions of this Article 8 it is a condition precedent to the indemnifying
party’s obligations hereunder that the indemnified party gives the indemnifying
party written notice of such Claim setting forth full

 

(88)



--------------------------------------------------------------------------------

particulars of the Claim, as known by the indemnified party, including a copy of
the Claim (if it was a written Claim). The indemnified party shall make a good
faith effort to notify the indemnifying party in writing within fifteen
(15) Days of receipt of a Claim and shall in all events effect such notice
within such time as will allow the indemnifying party to defend against such
Claim and no later than forty-five (45) Days after receipt of the Claim by the
indemnified party. The notice of a Claim given hereunder is referred to as a
“Claim Notice.”

8.7 Defense of Third Party Claims.

 

  8.7.1 Counsel. Upon receipt of a Claim Notice, the indemnifying party may
assume the defense thereof with counsel selected by the indemnifying party and
reasonably satisfactory to the indemnified party. The indemnified party shall
cooperate in all reasonable respects in such defense. If any Claim involves
Claims with respect to which Buyer indemnifies Seller and also Claims for which
Seller indemnifies Buyer, each party shall have the right to assume the defense
of and hire counsel for that portion of the Claim for which it may have
liability. The indemnified party shall have the right to employ separate counsel
in any Claim and to participate in the defense thereof, provided the fees and
expenses of counsel employed by an indemnified party shall be at the expense of
the indemnified party, unless otherwise agreed between the parties.

 

  8.7.2 Settlement. If the indemnifying party does not notify the indemnified
party within the earlier to occur of: (a) the time that a response is due in any
litigation matter, or (b) one (I) calendar month after receipt of the Claim
Notice, that the indemnifying party elects to undertake the defense thereof, the
indemnified party has the right to defend, at the expense of the indemnifying
party, the Claim with counsel of its own choosing, subject to the right of the
indemnifying party to assume the defense of any Claim at any time prior to
settlement or final determination thereof. In such event, the indemnified party
shall send a written notice to the indemnifying party of any proposed settlement
of any Claim, which settlement the indemnifying party may accept or reject, in
its reasonable judgment, within thirty (30) Days of receipt of such notice,
unless the settlement offer is limited to a shorter period of time in which case
the indemnifying party shall have such shorter period of time in which to accept
or reject the proposed settlement. Failure of the indemnifying party to accept
or reject such settlement within the applicable time period shall be deemed to
be its rejection of such settlement. The indemnified party may settle any matter
over the objection of the indemnifying party but shall in so doing be deemed to
have waived any right to indemnity therefor as to (and only as to) liabilities
with respect to which the indemnifying party has recognized its liability.

 

(89)



--------------------------------------------------------------------------------

8.8 Seller’s Indemnity Obligation For Claims by Buyer. Seller shall, subject to
the limitations set forth below, release Buyer from and shall fully protect,
indemnify and defend Buyer, its directors, officers, agents, employees, legal
counsel and financial advisors and Affiliates (collectively, the “Buyer
Indemnified Parties”) and hold them harmless from and against any and all Losses
suffered or incurred by the Buyer Indemnified Parties that arise out of, result
from, or are payable as a result of the following, but excluding Environmental
Claims (“Seller Indemnified Losses”): (a) the breach of any representation or
warranty made by Seller in this Agreement, or (b) the failure of Seller to
perform any covenant or obligation required to be performed by it under this
Agreement. Notwithstanding anything contained herein to the contrary, Seller
shall have no obligation under this Agreement or otherwise to protect,
indemnify, defend and hold harmless Buyer Indemnified Parties from and against
Claims for which Buyer has not provided Seller with written notice within one
year after the Closing Date, except for Claims asserted as a breach of Seller’s
representation in Section 10.17 for which Seller shall have no obligation
hereunder for Claims as to which Buyer has not provided Seller with written
notice within six months after the Closing Date. The indemnity obligation and
release provided herein shall apply regardless of cause or of any negligent acts
or omissions of Buyer Indemnified Parties except acts of gross negligence, bad
faith or intentional misconduct.

8.9 Buyer’s Indemnity Obligation For Claims by Seller. Buyer shall, subject to
the limitations set forth below, release Seller from and shall fully protect,
indemnify and defend Seller, its directors, officers, agents, employees, legal
counsel and financial advisors and Affiliates (collectively, the “Seller
Indemnified Parties”) and hold them harmless from and against any and all Losses
suffered or incurred by the Seller Indemnified Parties that arise out of, result
from, or are payable as a result of, the following (“Buyer Indemnified Losses”):
(a) the breach of any representation or warranty made by Buyer in this
Agreement, or (b) the failure of Buyer to perform any covenant or obligation
required to be performed by it under this Agreement. Notwithstanding anything
contained herein to the contrary, Buyer shall have no obligation under this
Agreement or otherwise to protect, indemnify, defend and hold harmless for Buyer
Indemnified Losses described in clauses (a) and (b) above for which Seller has
not provided Buyer with written notice within one (i) year of the Closing Date.
The indemnity obligation and release provided herein shall apply regardless of
cause or of any negligent acts or omissions of Seller Indemnified Parties except
acts of gross negligence, bad faith or intentional misconduct.

8.10 Notice and Defense of Other Claims. In the event a party should have a
claim for indemnification hereunder that does not involve a Third Party Claim,
the indemnified party shall as promptly as practicable, deliver to the
indemnifying party a written notice that contains (a) a description and the
amount of any Losses incurred or suffered by the indemnified party (the “Claimed
Amount”), (b) a statement that the indemnified party is entitled to
indemnification and an explanation in reasonable detail of the basis therefor,
(c) a demand for payment by the indemnifying party. Within 30 Days after
delivery of such written notice, the indemnifying party shall (i) agree that the
indemnified party is entitled to receive all of the Claimed Amount (in which
case such response shall be accompanied by a payment by the indemnified party of
the Claimed Amount), (ii) agree that the indemnified party is entitled to
receive part, but not all, of the Claimed Amount (the “Agreed Amount”) (in which
case such response shall be accompanied

 

(90)



--------------------------------------------------------------------------------

by payment by the indemnifying party of the Agreed Amount, but acceptance of the
tender of such payment by the indemnified party shall not be deemed a waiver of
that portion of the Claimed Amount not tendered), or (iii) contest that the
indemnified party is entitled to receive any of the Claimed Amount.

8.11 Limitation on Amount – Seller. Seller shall have no liability with respect
to (i) Title Defects pursuant to Section 5.2, (ii) Third Party Claims pursuant
to Section 8.2, (iii) Environmental Losses pursuant to Section 8.3 and
(iv) Claims by Buyer against Seller pursuant to Section 8.8, until the aggregate
amount of the Defects, losses and claims described in clauses (i), (ii),
(iii) and (iv) above exceed 2% of the unadjusted Purchase Price. Buyer shall be
responsible for any and all items described in clauses (i), (ii), (iii) and
(iv) up to an aggregate amount of 2% of the unadjusted Purchase Price.

ARTICLE 9. WARRANTIES AND DISCLAIMERS

9.1 Special Warranty of Title. Seller shall warrant and defend the title to the
Properties conveyed to Buyer against every person whomsoever lawfully claiming
the Properties or any part thereof by, through or under Seller, but not
otherwise.

9.2 Disclaimer – Representations and Warranties. Except as set forth in this
Agreement, Buyer acknowledges and agrees that the Properties are being
transferred, assigned and conveyed from Seller to Buyer “AS-IS, WHERE-IS”, and
with all faults in their present condition and state of repair, without
recourse, Except as set forth in this Agreement, Seller hereby disclaims any and
all representations and warranties concerning the Properties, express,
statutory, implied or otherwise, including without limitation, any warranty of
title (except as set forth in Section 9.1), the quality of hydrocarbon reserves,
the quantity of hydrocarbon reserves, the amount of revenues, the present or
future commodity prices, the amount of operating costs, condition (physical or
environmental), compliance with applicable Laws, absence of defects (latent or
patent), safety, state of repair, merchantability or fitness for a particular
purpose, and Buyer releases Seller from the same to the extent not provided in
this Agreement.

9.3 Disclaimer – Statements and Information. Except as set forth in this
Agreement, Seller disclaims any and all liability and responsibility for and
associated with the quality, accuracy, completeness or materiality of the data,
information and materials furnished (orally or in writing) at any time to Buyer,
its officers, agents, employees and Affiliates in connection with the
transaction contemplated herein, including without limitation, the quality of
hydrocarbon reserves, the quantity of hydrocarbon reserves, the amount of
revenues, the present or future commodity prices, the amount of operating costs,
the financial data, the contract data, the environmental condition of the
Properties, the physical condition of the Properties and the continued financial
viability of the Properties, and Buyer releases Seller from the same.

 

(91)



--------------------------------------------------------------------------------

ARTICLE 10. SELLER’S REPRESENTATIONS AND WARRANTIES

As used herein, “Seller’s knowledge” means the actual knowledge of Seller’s
officers or of the supervisory personnel directly responsible for the
Properties, without any duty of inquiry. Except as disclosed on Exhibit H.
Seller represents and warrants the following to Buyer as of the date hereof and
as of the Closing Date:

10.1 Organization and Good Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite limited liability company power and authority to
own and operate the Properties as currently being operated. Seller is duly
licensed or qualified to do business as a foreign limited liability company and
is in good standing in all jurisdictions in which the Properties are located.

10.2 Limited Liability Company Authority: Authorization of Agreement. Seller has
all requisite limited liability company power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated herein and
to perform all of the terms and conditions to be performed by it as provided for
in this Agreement. This Agreement has been duly executed and delivered by Seller
and constitutes the valid and binding obligation of Seller, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or other Laws relating to or affecting the enforcement of
creditors’ rights and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

10.3 No Violations. The execution and delivery of this Agreement by Seller do
not, and the fulfillment and compliance with the terms and conditions hereof and
the consummation of the transactions contemplated herein, will not:

 

  (a) Conflict with or require the consent of any person or entity under any of
the terms, conditions or provisions of the certificate of organization and
operating agreement of Seller;

 

  (b) Violate any provision of, or require any filing, consent or approval under
any Law applicable to or binding upon Seller or the Properties (assuming receipt
of all consents and approvals of governmental entities or tribal authorities
that are ministerial in nature and customarily obtained subsequent to the
transfers of title);

 

  (c) Conflict with, result in a breach of, constitute a default under or
constitute an event that with notice or lapse of time, or both, would constitute
a default under, accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under, (i) any
mortgage, indenture, loan, credit agreement or other agreement, evidencing
indebtedness for borrowed money to which Seller is a party or by which Seller is
bound or (ii) any order, judgment or decree of any governmental entity or tribal
authority; or (iii) any other agreements or contracts, including without
limitation the Contracts, to which Seller is a party or otherwise bound.

 

(92)



--------------------------------------------------------------------------------

10.4 Litigation. There is no action, suit or proceeding pending, or to Seller’s
knowledge, threatened, against Seller or the Properties related to the ownership
or operation of the Properties or that could materially affect the value of the
Properties or prevent the consummation of the transaction contemplated by this
Agreement. Seller will retain all responsibility for, and shall indemnify Buyer
with respect to, all damages, losses, liabilities, costs and expenses arising or
related to the matters identified in Exhibit I.

10.5 [Intentionally omitted.]

10.6 Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by, or threatened against Seller.

10.7 Consents and Governmental Approvals. To Seller’s knowledge. Seller is not
required to make any filing with or obtain any authorization, consent or
approval of any government or governmental agency or Third Party in order for
the parties to consummate the transactions contemplated by this Agreement,
except where the failure to take such action would not materially impair the
ability of the parties to consummate the transactions contemplated by this
Agreement.

10.8 Compliance with Laws. As respects each Property operated by Seller or an
Affiliate of Seller, Seller is, and the Properties are, in compliance in all
material respects with all legal requirements and, as respects each Property
which is not operated by Seller or an Affiliate of Seller, to Seller’s Knowledge
Seller is, and the Properties are, in compliance in all material respects with
all legal requirements applicable to the ownership, use, maintenance or
operation of the Properties. The foregoing excludes Environmental Laws and the
exclusive representation regarding Environmental Laws is in Section 10.17.

10.9 No Gas Imbalances. There exist no gas imbalances with respects to the
Properties whereby Seller is an overproduced party resulting in an obligation
either to pay money or to deliver in the future a share of gas production from
any Property in excess of that otherwise attributable to Seller’s represented
interest in such Property.

10.10 Payment of Royalties. All royalties, overriding royalties and other
payments out of production from the Properties prior to the Effective Time, or
based on the proceeds from the disposition of such production, including
interest and penalties thereon, have been properly and fully paid by or on
behalf of Seller.

10.11 Other Payments. All payments due under the Leases prior to Closing to
maintain the same in full force and effect have been fully and properly paid.

10.12 No Prepayments. Seller is not obligated by virtue of any prepayment
arrangement under any contract for the sale of production from the Properties or
containing take or pay or other similar provisions, of a production payment or
any other arrangement, to deliver production attributable to the Properties at
some future time without then or thereafter receiving full payment therefor.

 

(93)



--------------------------------------------------------------------------------

10.13 Preferential Rights. There are no preferential purchase rights, options to
purchase or other similar rights outstanding in favor of third persons which
relate to the Properties or any of them.

10.14 Seller’s Right to Payment Receipt. Seller is timely receiving its full
share of proceeds attributable to its represented interests in the Properties
without suspense, counterclaim, set off or reduction, and there has been no
production from any of the Properties in excess of the allowable production as
established by any regulatory authority that would result in a restriction of
production from any of the Properties subsequent to the Effective Time.

10.15 No Encumbrances. The Properties are free and clear of all liens,
mortgages, deeds of trust, security interests and financing statements of any
kind whatsoever, excepting only the Permitted Encumbrances.

10.16 Material Contracts. Seller has set forth on Exhibit C all Material
Contracts, provided, however, in the case where Seller has multiple Material
Contracts substantially in the same form, then Exhibit C includes only one such
Material Contract to set forth the form of the Material Contract and no attempt
is made to list all other Material Contracts of the same form. Except as set
forth in Section 10.16 of Exhibit H, (i) all such Material Contracts are in full
force and effect and (ii) no material default or breach of any such Material
Contract has occurred or is continuing as of the date of this Agreement and the
Closing Date.

10.17 Environmental and Safety Matters. Seller has set forth in Section 10.17 of
Exhibit H all exceptions to the following representations and warranties: (a) to
Seller’s Knowledge, the Properties and the ownership, use, maintenance and
operation thereof are in material compliance with all applicable Environmental
Laws and with all applicable environmental permits; (b) to Seller’s Knowledge,
all prior instances of non-compliance have been fully and finally resolved to
the satisfaction of all governmental authorities with jurisdiction over such
matters, to the extent governmental authorities were involved with any prior
instance of non-compliance; (c) there are no civil, criminal or administrative
actions, lawsuits, demands, litigation, claims or hearings relating to an
alleged breach of Environmental Laws on or with respect to the Properties;
(d) Seller has not received any written notice of any third person environmental
or health or safety claim, demand, filing, investigation, administrative
proceeding, action, suit or other legal proceeding relating to the Properties
(“Environmental Action”) or written notice of any alleged violation or
non-compliance with any Environmental Law or of non-compliance with any
environmental permits, arising from, based upon, associated with or related to
the Properties or the ownership or operation of any thereof; (e) to Seller’s
Knowledge, no pollutant, waste, contaminant or hazardous, extremely hazardous or
toxic material, substance, chemical or waste identified, defined or regulated as
such under any Environmental Law is present or has been handled, managed,
stored, transported, processed, treated, disposed of, released, migrated or
escaped on, in, from, under or in connection with the Properties or the
ownership or operation of any thereof, such as to cause a condition or
circumstance that would reasonably be expected to result in an Environmental
Action or a violation of any Environmental Law. The representations and
warranties in this Section 10.17 are limited to the period of time during which
Seller owned the Properties.

 

(94)



--------------------------------------------------------------------------------

ARTICLE 11. BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Seller that on the date hereof and as of the
Closing Date:

11.1 Organization and Good Standing. Buyer is a corporation duly organized and
validly existing under the Laws of the State of Oklahoma and has all requisite
corporate power and authority to own the Properties. Buyer is, or will be upon
Closing, duly licensed or qualified to do business as a foreign corporation in
all jurisdictions in which the Properties are located.

11.2 Corporate Authority: Authorization of Agreement. Buyer has all requisite
corporate power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated herein and to perform all the terms and
conditions to be performed by it as provided for in this Agreement. The
execution and delivery of this Agreement by Buyer, the performance by Buyer of
all the terms and conditions to be performed by it and the consummation of the
transactions contemplated herein have been duly authorized and approved by all
necessary corporate action. This Agreement has been duly executed and delivered
by Buyer and constitutes the valid and binding obligation of Buyer, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or other Laws relating to or affecting the
enforcement of creditors’ rights and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

11.3 No Violations. The execution and delivery of this Agreement by Buyer does
not, and the fulfillment and compliance with the terms and conditions hereof and
the consummation of the transactions contemplated herein, will not:

 

  (a) Conflict with or require the consent of any person or entity under any of
the terms, conditions or provisions of Buyer’s articles of incorporation or
bylaws of Buyer;

 

  (b) Violate any provision of, or require any filing, consent or approval under
any Law applicable to or binding upon Buyer; or

 

  (c) Conflict with, result in a breach of, constitute a default under or
constitute an event that with notice or lapse of time, or both, would constitute
a default under, accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under, (i) any
mortgage, indenture, loan, credit agreement or other agreement evidencing
indebtedness for borrowed money to which Buyer is a party or by which Buyer is
bound, or (ii) any order, judgment or decree of any governmental entity or
tribal authority.

11.4 SEC Disclosure. Buyer is acquiring the Properties for its own account for
use in its trade or business, and not with a view toward or for sale in
connection with any distribution thereof, nor with any present intention of
making a distribution thereof within the meaning of the Securities Act of 1933,
as amended.

 

(95)



--------------------------------------------------------------------------------

11.5 Independent Evaluation. Buyer represents that it is sophisticated in the
evaluation, purchase, operation and ownership of oil and gas properties and
related properties. In making its decision to enter into this Agreement and to
consummate the transaction contemplated herein, Buyer represents that it has
relied solely on its own independent investigation and evaluation of the
Properties together with the representations and warranties of Seller set forth
in this Agreement. Subject to the provisions herein, Buyer has satisfied itself
as to the physical condition and the environmental condition of the Properties.

ARTICLE 12. ADDITIONAL AGREEMENTS

12.1 Covenants of Seller.

 

  (a) From the date hereof until the Closing, without first obtaining the
consent of Buyer, Seller will not:

 

  (i) waive any right of material value relating to the Properties, other than
in the ordinary course of business;

 

  (ii) convey, encumber, mortgage, pledge or dispose of any of the Properties,
other than in the ordinary course of business;

 

  (iii) enter into, modify or terminate any contracts, other than in the
ordinary course of business;

 

  (iv) (a) make or commit to make any expenditure of funds or otherwise incur
any other obligations or liabilities with respect to the Properties without
Buyer’s consent other than (i) amounts in connection with the drilling of wells
as to which Seller elected to participate prior to the Closing, (ii) for amounts
less than $10,000, (iii) to pay expenses or incur liabilities in connection with
the routine operation of the Properties after the Effective Time, and (iv) in
the case of an emergency requiring immediate action to protect life or preserve
the Properties; or (c) elect (through explicit election, failure to act, or
otherwise) to go non-consent with respect to an operation without Buyer’s
consent. Prior to committing, prior to Closing, to drill any well. Seller shall
notify and consult with Buyer, but Seller shall have the final determination of
whether or not to commit; or

 

  (v) contract or commit itself to do any of the foregoing.

 

(96)



--------------------------------------------------------------------------------

  (b) Seller will cooperate with Buyer, at Buyer’s expense, in any reasonable
manner in connection with Buyer’s efforts to obtain licenses and permits that it
may need in order to own and receive the benefits of the Properties after the
Closing.

ARTICLE 13. CONDITIONS PRECEDENT TO CLOSING

13.1 Conditions Precedent to Seller’s Obligation to Close. Seller shall be
obligated to consummate the sale of the Properties as contemplated by this
Agreement on the Closing Date, provided the following conditions precedent have
been satisfied or have been waived by Seller:

 

  13.1.1 All representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects at and as of Closing as
though such representations and warranties were made at and as of such time; and

 

  13.1.2 Buyer shall have complied in all material respects with all obligations
and conditions contained in this Agreement to be performed or complied with by
Buyer on or prior to the Closing.

13.2 Conditions Precedent to Buyer’s Obligation to Close. Buyer shall be
obligated to consummate the purchase of the Properties as contemplated by this
Agreement on the Closing Date, provided the following conditions precedent have
been satisfied or have been waived by Buyer;

 

  13.2.1 All representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects at and as of
Closing as though such representations and warranties were made at and as of
such time; and

 

  13.2.2 Seller shall have complied in all material respects with all
obligations and conditions contained in this Agreement to be performed or
complied with by Seller on or prior to the Closing.

13.3 Conditions Precedent to Obligation of Each Party. The parties shall be
obligated to consummate the sale and purchase of the Properties as contemplated
in this Agreement on the Closing Date, provided the following conditions
precedent have been satisfied or have been waived by the parties:

 

  13.3.1

No suit, action or other proceedings shall be pending before any court or
governmental entity in which it is sought by a person or entity other than the
parties hereto or any of their Affiliates, officers, directors, or employees to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain substantial damages in connection
with the transaction contemplated herein, nor shall there be any investigation
by a governmental entity pending which might

 

(97)



--------------------------------------------------------------------------------

  result in any such suit, action or other proceedings seeking to restrain,
enjoin or otherwise prohibit the consummation of the transaction contemplated by
this Agreement;

 

  13.3.2 All consents and approvals, if any, whether required contractually or
by applicable federal, state, local or tribal Law, or otherwise necessary for
the execution, delivery and performance of this Agreement by a party (except for
consents and approvals of governmental entities or tribal authorities
ministerial in nature and customarily obtained subsequent to the transfer of
title) shall have been obtained and delivered to the other party by the Closing
and shall not have been withdrawn or revoked. It is provided, however, that in
the event that any such consents to assign any of the Properties have not,
despite the diligent efforts of Seller, been obtained by Closing, then Closing
shall nevertheless proceed. Seller shall retain the portions of the Properties
for which consents have not been obtained and this Agreement shall not be
construed as a commitment to assign or to receive assignments of agreements or
rights in contravention of any applicable assignment restrictions. Seller will,
following Closing, continue to diligently pursue obtaining those consents. In
the event that Seller is unable to obtain any such necessary authorization,
consent, or waiver within sixty (60) Days following Closing, Seller shall
(a) cooperate, at Buyer’s request and at Buyer’s expense, in any lawful
arrangement designed to provide Buyer with the benefits of any such
non-assignable portions of the Properties, and (b) enforce, at the request of
Buyer and for the benefit of Buyer and at Buyer’s expense, any rights of Seller
arising from any non-assignable portions of the Properties; provided, Seller
shall have no liability to Buyer for any Claims arising from or related to the
agreements or assignments subject to the foregoing arrangement described in
(a) and (b), above, or Claims arising from or related to the arrangement
described in (a) and (b), above; and

 

  13.3.3 Except for the conditions set forth in this Article 13. there are no
other conditions precedent to the obligations of the parties to proceed to
Closing; and, without limiting the generality of the foregoing, the parties
agree that any changes in commodity pricing, production volumes or changes in
the financial condition of a party shall not be a condition on which a party may
elect not to proceed to Closing.

ARTICLE 14. TERMINATION

14.1 Grounds for Termination. By notice given prior to at the Closing, this
Agreement maybe terminated at any time prior to Closing:

 

  14.1.1 By the mutual written agreement of Seller and Buyer;

 

(98)



--------------------------------------------------------------------------------

  14.1.2 By either Seller or Buyer if the consummation of the transactions
contemplated herein would violate any order, decree or judgment of any
governmental entity having appropriate jurisdiction enjoining or awarding
damages in connection with the consummation of the transactions contemplated
herein;

 

  14.1.3 By either Seller or Buyer pursuant to any rights to terminate
hereunder; or

 

  14.1.4 Notwithstanding anything contained in this Agreement to the contrary,
by either party if Closing shall not have occurred by December 1, 2011, and such
party electing to terminate is not in default of any of its agreements or
obligations under this Agreement, and has not caused the delay.

 

  (a) If (i) all conditions precedent to the obligations of Buyer set forth in
Sections 13.2 and 13.3 have been met and (ii) the transactions contemplated by
this Agreement are not consummated on or before the Closing Date because of:
(A) the failure of Buyer to perform any of its obligations hereunder or (B) the
failure of any of Buyer’s representations and warranties hereunder to be true
and correct in all material respects as of the Closing, then, in such event,
Seller shall have, as Seller’s sole and exclusive remedy, the right to terminate
this Agreement and retain the Deposit, together with all interest earned
thereon, as liquidated damages, SELLER WAIVING ALL OTHER RIGHTS, REMEDIES AND
DAMAGES THAT IT MAY HAVE IN SUCH EVENT.

 

  (b) If (i) all conditions precedent to the obligations of Seller set forth in
Sections 13.1 and 13.3 have been met and (ii) the transactions contemplated by
this Agreement are not consummated on or before the Closing Date because of:
(A) the failure of Seller to perform any of its obligations hereunder or (B) the
failure of any of Seller’s representations and warranties hereunder to be true
and correct in all material respects as of the Closing, then, in such event,
Buyer shall be entitled as its sole and exclusive remedies to either (x) seek
all remedies arising in equity by reason of such default, including without
limitation seeking specific performance of this Agreement, or (y) terminate this
Agreement in which event Buyer shall be entitled to receive a prompt refund of
the Deposit from the Escrow Agent. In the event Buyer elects to seek remedies
arising in equity and is either unsuccessful in obtaining a judgment therefor or
elects to discontinue seeking equitable remedies. Buyer shall be entitled to
terminate this Agreement and receive a prompt refund of the Deposit from the
Escrow Agent. BUYER WAIVING ALL OTHER RIGHTS, REMEDIES AND DAMAGES THAT IT MAY
HAVE IN SUCH EVENT.

 

(99)



--------------------------------------------------------------------------------

  (c) If (i) this Agreement is terminated by the mutual written consent of Buyer
and Seller, (ii) the Closing does not occur on or before the Closing Date for
any reason other than those set forth in 14.1(a) or 14.1(b). or (iii) this
Agreement is terminated for any reason other than those set forth in 14.1(a) or
14.1(b), then Buyer shall be entitled to the return of, and the Escrow Agent
shall immediately return to Buyer, the Deposit, plus any interest thereon, free
of any claims by Seller. Buyer and Seller shall, in that event, have the rights
and obligations set forth in Section 14.2.

14.2 Effect of Termination. In the event that the Closing does not occur as a
result of either Seller or Buyer exercising its right not to close pursuant to
Section 14.1, then except for the provisions of 14.1(b) and this Section 14.2,
and Article 16, this Agreement shall be null and void and neither Seller nor
Buyer shall have any rights or obligations under this Agreement, except that
nothing shall relieve Seller or Buyer from liability for any willful breach of
its covenants or agreements; provided that retention of the Deposit shall be the
Seller’s sole and exclusive remedy, shall serve as liquidated damages, and such
retention shall constitute full and complete satisfaction of any and all damages
Seller may have against Buyer, and all other rights, remedies and damages are
hereby waived by Seller.

14.3 Dispute over Right to Terminate. If there is a dispute between the parties
over either party’s right to terminate this Agreement under Section 14.1, the
Closing shall not occur, as scheduled. In such event, the dispute shall first be
submitted to non-binding mediation as a condition precedent to proceeding with
any court action. The mediator shall be chosen by Seller and Buyer. Mediation
must commence within fifteen (15) Days after the scheduled Closing and shall
conclude within thirty (30) Days of the initiation of mediation.

14.4 Return of Documents. If this Agreement is terminated prior to Closing, each
party shall return to the party which owns or is otherwise entitled thereto all
documents, including, but not limited to, books. Records, maps, files, papers,
data and other property in such party’s possession, whether in hard copy or
electronic form relating to the transaction contemplated by this Agreement.

ARTICLE 15. THE CLOSING

15.1. Closing. Three (3) Business Days prior to the Closing Date, Seller shall
provide Buyer with a Closing statement setting forth the adjusted Purchase
Price. Seller shall additionally provide Buyer with wiring instructions
designating the account or accounts to which the Closing funds are to be
delivered. Closing shall be held in Seller’s office in Denver, Colorado, or any
other location as mutually agreed upon in writing by Seller and Buyer.

15.2 Obligations of Seller at Closing. At the Closing, Seller shall deliver to
Buyer, unless waived by Buyer, the following:

 

  15.2.1

Documents conveying the Properties substantially in the form of the Assignment
and Bill of Sale attached hereto as Exhibit E. The

 

(100)



--------------------------------------------------------------------------------

  Assignment and Bill of Sale shall be executed and acknowledged in four
(4) multiple originals or such greater number as agreed between the parties;

 

  15.2.2 Letters in Lieu of Transfer or Division Order substantially in the form
of Exhibit F;

 

  15.2.3 A Non-Foreign Affidavit executed by Seller substantially in the form of
Exhibit G:

 

  15.2.4 Such evidence of authority with respect to Seller as might be
reasonably requested by Buyer;

 

  15.2.5 The Records; and

 

  15.2.4 Such other instruments requested by Buyer as necessary to carry out
Seller’s obligations under this Agreement.

15.3 Obligations of Buyer at Closing. At the Closing, Buyer shall deliver to
Seller, unless waived by Seller, the following:

 

  15.3.1 The Assignment and Bill of Sale documents, executed and properly
acknowledged, referred to in Section 15.2.1;

 

  15.3.2 The adjusted Purchase Price by wire transfer in accordance with Article
3 hereof, in accordance with written instructions to be provided by Seller; and

 

  15.3.3 Such other instruments requested by Seller as necessary to carry out
Buyer’s obligations under this Agreement.

ARTICLE 16. MISCELLANEOUS

16.1 Notices. Except as otherwise provided herein, any notices or other
communications required or permitted by this Agreement shall be in writing and
delivered personally, via facsimile, or by messenger or a nationally recognized
overnight courier service, or alternatively, shall be sent by United States
certified mail, postage prepaid and return receipt requested. The effective time
of any notice shall be the date of delivery of the notice, if by personal
delivery, facsimile, messenger or courier service, or if mailed, on the date
upon which the return receipt is signed or delivery is refused or the notice is
designated by the postal authorities as non-deliverable, as the case may be. The
parties hereby designate the addresses set forth below as their respective
notice addresses under this Agreement. Each party may change its address by
notifying the other party in writing delivered in accordance with this section.

 

(101)



--------------------------------------------------------------------------------

If to Seller:

Flatirons Development, LLC

303 E. 17th Avenue, Suite 940

Denver, CO 80203

Attn: John Chandler

Ph: 303-292-3902

Fax: 303-292-2579

Email: johnc@flatironslle.com

If to Buyer:

Panhandle Oil and Gas Inc.

5400 N. Grand Blvd., Suite 300

Oklahoma City, Oklahoma 73112

Attention: Michael C. Coffman, President

Telephone: (405) 948-1560

Facsimile: (405) 948-2038

Email: mcoffman@panhandleoilandgas.com

16.2 Conveyance Costs. Buyer shall be solely responsible for filing and
recording documents related to the transfer of the Properties from Seller to
Buyer and for all costs and fees associated therewith, including filing the
assignment of the Properties with appropriate federal, state, local and tribal
authorities as required by applicable Law. Within ninety (90) Days after
Closing, Buyer shall furnish Seller with all recording data and evidence of all
required filings.

16.3 Brokers’ Fees. Seller has retained Energy Spectrum Advisors, Inc. (“ESA”)
and is solely liable for any compensation claimed by ESA. Each party agrees to
release, protect, indemnify, defend and hold the other harmless from and against
any and all Claims with respect to any commissions, finders’ fees or other
remuneration due to any broker, agent or finder claiming by, through or under
such party.

16.4 Further Assurances. From and after Closing, at the request of Seller but
without further consideration, Buyer will execute and deliver or use reasonable
efforts to cause to be executed and delivered such other instruments of
conveyance and take such other actions as Seller reasonably may request to more
effectively put Seller in possession of any property which was not intended by
the parties to be conveyed by Buyer. From and after Closing, at the request of
Buyer but without further consideration, Seller shall execute and deliver or use
reasonable efforts to cause to be executed and delivered such other instruments
of conveyance and take such other actions as Buyer reasonably may request to
more effectively put Buyer in possession of the Properties. If any of the
Properties are incorrectly described, the description shall be corrected upon
proof of the proper description.

16.5 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement shall survive until the first anniversary
of the Closing Date and be of no further force thereafter, except for the
representations and

 

(102)



--------------------------------------------------------------------------------

warranties set forth in Section 10.17 which shall survive for a period of 6
months following the Closing Date and thereafter be of no further force and
except for Seller’s special warranty of title which shall survive the Closing
indefinitely. The parties have made no representations or warranties, except
those set forth in this Agreement.

16.6 Amendments and Severability. No amendments or other changes to this
Agreement shall be effective or binding on either of the parties unless the same
shall be in writing and signed by both Seller and Buyer. The invalidity of any
one or more provisions of this Agreement shall not affect the validity of this
Agreement as a whole, and in case of any such invalidity, this Agreement shall
be construed as if the invalid provision had not been included herein,

16.7 Successors and Assigns. This Agreement shall not be assigned, either in
whole or in part, without the written consent of the non-assigning party. The
terms, covenants and conditions contained in this Agreement shall be binding
upon and shall inure to the benefit of Seller and Buyer and their respective
successors and assigns, and such terms, covenants and conditions shall be
covenants running with the land and with each subsequent transfer or assignment
of the Properties.

16.8 Headings. The titles and headings set forth in this Agreement have been
included solely for ease of reference and shall not be considered in the
interpretation or construction of this Agreement.

16.9 Governing Law. This Agreement shall be governed by and construed under the
Laws of the State of Colorado excluding any choice of law rules which may direct
the application of the Laws of another jurisdiction provided that with respect
to all legal issues involving or relating to the Properties, the laws of the
State of Arkansas shall apply.

16.10 No Partnership Created. It is not the purpose or intention of this
Agreement to create (and it shall not be construed as creating) a joint venture,
partnership or any type of association, and the parties are not authorized to
act as agent or principal for each other with respect to any matter related
hereto.

16.11 Public Announcements. Neither Seller nor Buyer (including any of its
affiliates in either case) shall issue a public statement or press release with
respect to the transaction contemplated herein (including the price and other
terms) without the prior written consent of the other party, except as required
by Law or listing agreement with a national security exchange.

16.12 No Third Party Beneficiaries. Nothing contained in this Agreement shall
entitle anyone other than Seller or Buyer or their authorized successors and
assigns to any Claim, cause of action, remedy or right of any kind whatsoever.

16.13 Not to be Construed Against Drafter. The parties acknowledge that they
have had an adequate opportunity to review each and every provision contained in
this Agreement and to submit the same to legal counsel for review and comment.
Based on said review and consultation, the parties agree with each and every
term contained in this

 

(103)



--------------------------------------------------------------------------------

Agreement. Based on the foregoing, the parties agree that the rule of
construction that a contract be construed against the drafter, if any, shall not
be applied in the interpretation and construction of this Agreement.

16.14 Entire Agreement. This Agreement supersedes all prior and contemporaneous
negotiations, understandings, letters of intent and agreements (whether oral or
written) between the parties relating to the Properties and constitutes the
entire understanding and agreement between the parties with respect to the sale
and purchase of the Properties.

16.15 Conspicuousness of Provisions. The parties acknowledge that the provisions
contained in this Agreement that are set out in “bold” satisfy the requirement
of the express negligence rule and any other requirement at law or in equity
that provisions contained in a contract be conspicuously marked or highlighted.

16.16. Arbitration. Any dispute arising under Section 5.2 (“Arbitrable Dispute”)
shall be referred to and resolved by binding arbitration in Denver, Colorado, by
one (1) arbitrator, in accordance with the rules and procedures of the Judicial
Arbiter Group (“JAG”); and, to the maximum extent applicable, the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Article and any statute or rules, this Article shall
control. Arbitration shall be initiated within the applicable time limits set
forth in this Agreement and not thereafter by one party (“Claimant”) giving
written notice to the other party (“Respondent”) and to JAG, that the Claimant
elects to refer the Arbitrable Dispute to arbitration. The Claimant and the
Respondent shall name an arbitrator within thirty (30) Days after receipt of
Claimant’s notice. Upon failure of the parties to act within the time specified
for naming an arbitrator, the arbitrator shall be appointed by the JAG. Seller
and Buyer shall each pay one-half of the compensation and expenses of the
arbitrator. The arbitrator must be a neutral party who has never been an
officer, director, employee, contractor or agent of the parties or any of their
Affiliates, must have not less than ten (10) years experience in the oil and gas
industry, and must have a formal financial/accounting, engineering or legal
education. The parties shall have all rights of discovery in accordance with the
Federal Rules of Civil Procedure. The hearing shall be commenced within thirty
(30) Days after the selection of or appointment of the arbitrator. The parties
and the arbitrator shall proceed diligently and in good faith in order that the
arbitral award shall be made as promptly as possible. The interpretation,
construction and effect of this Agreement shall be governed by the Laws of
Colorado, and to the maximum extent allowed by law, in all arbitration
proceedings the Laws of Colorado shall be applied without regard to any
conflicts of Laws principles provided that with respect to all legal issues
involving or relating to the Properties, the laws of the State of Arkansas shall
apply. All statutes of limitation and of repose that would otherwise be
applicable shall apply to any arbitration proceeding. The arbitrator shall not
have the authority to grant or award indirect or consequential damages, punitive
damages, exemplary damages or special damages.

16.17 Waiver of Certain Damages. Each of the parties hereby waives, and agrees
not to seek indirect, consequential, exemplary, punitive or special damages of
any kind with respect to any Claim or dispute, arising out of or relating to
this Agreement or breach

 

(104)



--------------------------------------------------------------------------------

hereof, including without limitation, any breach of any representation or
warranty contained herein. This provision does not diminish or affect in any way
the parties’ rights and obligations under any indemnities provided in this
Agreement.

16.18 Attorneys’ Fees. If any legal action should be commenced in any court or
arbitral body regarding any dispute arising between the parties hereto, or their
successors and assigns, concerning any provision of this Agreement or the rights
and duties of any person in relation thereto, then the prevailing party therein
shall be entitled to collect its reasonable expenses, attorneys’ fees and costs,
including the same on appeal. As used herein, the term “prevailing party” means
the party who, in light of the claims, causes of action, and defenses asserted,
is afforded greater relief.

16.19 Execution in Counterparts; Facsimile Execution. This Agreement may be
executed in counterparts, which shall when taken together constitute one
(1) valid and binding agreement. The execution and delivery of this Agreement by
any party may be evidenced by facsimile transmission thereof or by electronic
mail in pdf format.

The parties have executed this Agreement on the day and year set forth below.

 

SELLER:       FLATIRONS DEVELOPMENT, LLC       By:   

LOGO [g260424ex10_3pg105a.jpg]

      Date: September 30, 2011 Name:   

John Chandler

      Title:   

Managing Director

      BUYER:       PANHANDLE OIL AND GAS INC.       By:   

LOGO [g260424ex10_3pg105b.jpg]

      Date: September 30, 2011 Name:   

Michael C. Coffman

      Title:   

President and CEO

     

 

(105)



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibit A – Lands and Leases

Exhibit B – Wells (with Working and Net Revenue Interests)

Exhibit C – Contracts

Exhibit D – Allocated Values

Exhibit E – Assignment and Bill of Sale

Exhibit F – Letter in Lieu of Transfer or Division Order

Exhibit G – Non-Foreign Affidavit

Exhibit H – Disclosure Schedules

Exhibit I – Seller’s Retained Liabilities

Exhibit J – Form of Escrow Agreement

 

(106)